Title: To George Washington from William Milnor, 19 October 1773
From: Milnor, William
To: Washington, George



Honour’d Sir
Philada Octobr 19th 1773

Agreable to your request, I sent you 2 Yds Boulting cloth, which I hope you have receiv’d ere now, ’tis I think much finer than the sample I receiv’d from Mr Addams I am autherized by Mr Williams to inform you, that if it should not suite, he will take it again.
The several articles Capt. Cox left with me for Mrs Washington, I have ship’d on board of the sloop Norfolkpacket Capt. Francis Gilbert bound to Allexandria and directed them to the Care of Mr William Herbert. Mr Dougherty the Owner of the Sloop, was fearfull of taking them on board, least they should cause his Vessel to be seized, it was in vain for me to Urge the weakness of his timidity, I therefore at his request Packed them carefully in a fishbarrel with two Rowes of Middletons biscuit at each End, an account of which, I have sent to Mr Herbert.
Permit me, dear sir to remind you of our Salthouse and be Assured, that we will at any time obligate our selves to pay you the rent of it for any term of Years you may think necessary. I am determin’d for my part to carry on the fishery with spirit & resolution, your exceeding kindness to us hitherto, is the greatest encouragemt for us to proceed, & with the permission of divine providence, under the Countenance of so great an encourager of Industry I fear not but our labours will be crownd with success—be pleased (sir) to give my best respects to your Lady, to those young ladies I saw at your House & to mr Lund Washington, & b[e]lieve me to be, Sir Your most Obedient Humble Sert

William Milnor

